NUMBER 13-00-446-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI




THE STATE OF TEXAS,	Appellant,


v.

SHERYL KAY REYNOLDS,	Appellee.



On appeal from the 103rd District Court 
of Willacy County, Texas.

OPINION


Before Chief Justice Seerden and Justices Hinojosa and Kennedy(1)

Opinion Per Curiam


	To perfect appeal in a criminal case and invoke the appellate court's
jurisdiction, the appellant must timely file a notice of appeal.  See Tex. R.
App. P. 25.2(a); Olivio v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). 
When the State is the appellant, the notice must comply with code of
criminal procedure article 44.01, which grants the State the authority to
appeal certain adverse trial court rulings.  See Tex. Code Crim. Proc. Ann art.
44.01 (Vernon Supp. 2000); Tex. R. App. P. 25.2(b)(2).  Under article 44.01(d)
the State must file its notice of appeal no later than the fifteenth day after
entry of the order.  See Tex. Code Crim. Proc. Ann. art. 44.01(d) (Vernon
Supp. 2000).  This is a substantive limitation of the State's right to appeal
and cannot be expanded by the rules of appellate procedure.  See State v.
Muller, 829 S.W.2d 805, 812 (Tex. Crim. App. 1992).

	In this case, the trial court entered the order on June 12, 2000, making
the notice of appeal due on June 27, 2000.  See Tex. Code Crim. Proc. Ann.
art. 44.01; Tex. R. App. P. 25.29(b)(2).  Relying on rule 26.3 of the rules of
appellate procedure, which allows an appellate court to extend the time to
file the notice of appeal if certain conditions are met, the State filed its notice
of appeal on July 10, 2000, twenty-eight days after entry of the order, and
thereafter filed a motion for extension on July 11, 2000.

	However, the State may not avail itself of the extension period provided
under rule 26.3.  The State's statutory authority to appeal expired June 27,
2000, the fifteenth day after entry of the order, and could not be revived by
a motion for extension.  See State v. Carson, 13 S.W.3d 811, 812-13
(Tex.App.-Fort Worth 2000, no pet.); State v. Rollins, 4 S.W.3d 453, 454
(Tex. App.-Austin 1999, no pet.).  Accordingly, we deny appellant's motion
for extension of time to file its notice of appeal and dismiss the appeal for
want of jurisdiction.

									PER CURIAM

Do not publish.

Tex. R. App. P. 47.3.

Opinion delivered and filed this

the 27th day of July, 2000.



1. Retired Justice Noah Kennedy assigned to this Court by the Chief Justice of the Supreme
Court of Texas pursuant to Tex. Gov't Code Ann. § 74.003 (Vernon 1998).